Citation Nr: 0726885	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to restoration of special monthly 
compensation (SMC) for loss of use of both feet effective 
June 1, 2001.  

2.   Entitlement to an effective date earlier than August 2, 
2003 for the grant of an increased rate of SMC.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971 and from December 1983 to July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in November 2001 
and July 2002.  

In a January 2004 rating decision, the RO granted SMC at the 
O-2 rate from August 2, 2003.  

A decision by the Board in May 2006 granted higher SMC at the 
R-1 rate.  The Board's action remanded the issue of an 
effective date earlier than August 2, 2003 for an increased 
rate of SMC to the RO, via the Appeals Management Center 
(AMC), for further development.  

In May 2007 the veteran's representative submitted an 
informal brief to the Board that asserted that the 
termination of SMC for loss of use of the feet, as 
accomplished in the November 2001 rating decision on appeal, 
had been improperly performed.  

This matter involving SMC based on loss of use of the feet is 
addressed hereinbelow.  

The issue of an effective date earlier than August 2, 2003 
for the grant of an increased rate of SMC for loss of use of 
the feet and loss of use of the bowel and bladder is 
addressed in the REMAND portion of this document and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  During the period from July 7, 1999 to June 1, 2001 the 
veteran received SMC under the provisions of 38 U.S.C.A. 
§ 1114(l) for loss of use of both feet.  

3.  The RO terminated SMC for loss of both feet effective 
June 1, 2001 based on a finding that the veteran did not have 
loss of use of both feet.  

4.  The medical evidence of record does not show that, before 
or after June 1, 2001, the veteran had functional use of the 
feet better than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic device.  


CONCLUSION OF LAW

Termination of SMC under the provisions of 38 U.S.C.A. 
§ 1114(l) from June 1, 2001 was improper; it is void ab 
initio.  38 U.S.C.A. §§ 1114(o), 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.350, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable action taken hereinbelow, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue of restoration of SMC has 
been accomplished.  


II.  Analysis

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).  

As a threshold matter, the Board notes that the RO appears to 
have fulfilled the administrative requirements of 38 C.F.R. § 
3.105(e) in terms of notification to the veteran of the 
proposed termination of SMR for loss of use of the feet.  The 
veteran was notified of the proposed termination by notice 
letters in April 2000 and August 2000, well prior to the 
February 2001 rating decision that terminated SMC for loss of 
use.  

However, the Board notes that the February 2001 rating 
decision - and subsequent relevant rating decisions in 
November 2001 and July 2002 denying SMC for "loss of use" - 
characterized the issue as SMC for loss of the lower 
extremities, whereas SMC under the provisions of 38 U.S.C.A. 
§ 1114(l) as terminated specifically relates to loss of use 
of the feet.  

The term "loss of foot" refers to a condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
device.  The determination is made on the basis of actual 
remaining function, whether the acts of balance, propulsion, 
etc. could be accomplished equally well by an amputation 
stump with prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  

In this case, the record does not show that there was an 
actual improvement in the functional use of the veteran's 
feet to justify the termination of SMC based on loss of use.  

A November 1999 rating decision specifically granted SMC (L-
1) based on 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) 
for loss of both feet, effective July 7, 1999.  

The veteran had a VA neurological examination in January 2000 
during which the examiner noted that the veteran ambulated 
with a wide-based gait, was able to walk on his heels but not 
on his toes, and had difficulty with tandem gait.  The 
examiner's impression was that the veteran was still 
functional and mobile, with some difficulty walking, and did 
not use any type of assistive devices to walk.  

Based on the January 2000 VA examination cited above, the RO 
issued a rating decision in March 2000 proposing to terminate 
SMC (L-1) for loss of use of both feet, specifically because 
the VA examination cited above had shown that the veteran was 
able to walk without assistive devices.  

However, the Board notes that nothing in the January 2000 VA 
examination is inconsistent with loss of function of the 
feet, as defined in 38 C.F.R. §§ 3.350(a)(2) and 4.63 cited 
hereinabove, in that nothing in that examination - or any 
subsequent examination - shows a degree of function that 
would not be equally well served by an amputation stump with 
use of a suitable prosthetic device.  

VA surgical podiatry clinic notes in September-October 2000 
show that the veteran had a short stride length and was 
issued braces for both feet due to instability; he also had 
equinovarus deformity.    

In a November 2000 VA examination, the veteran reported 
problems with balance on ambulation, weightbearing, and 
propulsion, and he refused to walk without braces (although 
with the braces he could walk quickly without problems).  

VA physical therapy annual evaluation in November 2000 
recorded functional ambulation of 400 yards with a cane, good 
static standing balance but only fair (-) dynamic standing 
balance, and decreased push-off which affected speed of 
ambulation and balance.    

The veteran had a VA neurological examination in July 2001 
during which he reported continued problems with ambulation 
and balance.  The veteran's gait could not be evaluated 
because he refused to walk, stating that he would fall down.  
The examiner's impression was that of partial, but not 
complete, loss of use of the lower extremities.  (As noted 
above, loss of function of the "lower extremities" is not 
synonymous with loss of function of the feet, as defined in 
38 C.F.R. §§ 3.350(a)(2) and 4.63.)  

Based on review of the evidence above, the Board cannot find 
that the veteran had use of his feet, as defined by the 
regulations, between June 1, 2001 (the date in which SMC was 
terminated) and August 2, 2003.  

Accordingly, the Board finds that termination of SMC for loss 
of use of both feet effective on June 1, 2001 was improper.  


ORDER

Special monthly compensation for loss of use of both feet 
under the provisions of 38 U.S.C.A. § 1114(l) is restored 
effective on June 1, 2001.  


REMAND

As noted in the Board's action of May 2006, a veteran will be 
entitled to SMC under the provisions of 38 U.S.C.A. § 1114(o) 
if it is shown that he has loss of use of both lower 
extremities together with loss of anal and bladder sphincter 
control; a veteran is entitled to SMC under the provisions of 
38 U.S.C.A. § 1114(r) if he is shown to have loss of both 
lower extremities with loss of anal and bladder sphincter 
control through the combination of loss of use of both legs 
and helplessness.

A review of the record also shows that the RO has not 
considered the question of whether the veteran's bowel and 
bladder impairment rendered him helpless prior to August 
2003.  Remand is necessary on this question as well.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send to the veteran a 
letter asking him to provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any VA or non-VA treatment records or 
other pertinent evidence not currently of 
record that pertains to clinical 
impression or diagnosis of paraplegia.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe the further action to be taken.  

3.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should then review the claims 
file to determine at what point, if any, 
prior to August 6, 2003 the veteran's 
service-connected neurogenic bowel and 
bladder rendered him helpless.  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's 
entitlement to increased SMC under the 
provisions of 38 U.S.C.A. § 1114(o) and 
(r) prior to August 2, 2003 in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
and afford them appropriate response 
time.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


